DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 10/14/2020.
Claim 6 has been canceled.
Claims 1-5, and 7 are presented for examination.
Response to Arguments
Applicant’s amendments with respect to 1, 3, and 6 have been fully considered and are persuasive.  The rejection of 35 USC 112 has been withdrawn. 
Applicants arguments/amendments with respect to independent claim has been fully considered and are persuasive. The transmission mechanism is operating at an operational speed and using a sensing system to estimate a total operational physical quantity that resulting from operation of the transmission mechanism at the operation speed while consuming the amount of lubricant and further estimate a total operational count during operation of the transmission mechanism. Further, computing device receives actuation information from electrically connected machine tool. For this reason, it is clearly showing the integration of the judicial exception into a practical application because the transmission mechanism is operating at an operational speed when the estimation was done. Therefore, the rejection of 35 USC 101 is withdrawn. 

Allowable Subject Matter
Claims 1-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-5, and 7 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “a) estimating, by the computing device, a total operational physical quantity based on the operational speed and a predetermined first predictive model which corresponds to the amount of lubricant and which represents a correspondence relationship between the operational speed and the total operational physical quantity, the total operational physical quantity resulting from operation of the transmission mechanism at the operational speed while consuming the amount of lubricant and being a sum of individual operational physical quantities each of which results from one occurrence of action performed by the transmission mechanism; b) estimating, by the computing device based on the total operational physical quantity estimated in step a) and one of the individual operational physical quantities, a total operational count representing a total number of occurrences of the action that the transmission mechanism is estimated to perform during operation of the transmission mechanism at the operational speed to consume the amount of lubricant; c) by the computing device, receiving from the machine tool, actuation information associated with actuation of the transmission mechanism to operate within a time period, and calculating based on the actuation information, a partial operational count representing a number BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 15/916,655Docket No.: 0373-0455PUS1 Reply dated October 14, 2020Page 3 of 14 Reply to Office Action of August 04, 2020 of occurrences of the action that the transmission mechanism has performed within the time period; and d) calculating, by the computing device based on the partial operational count and the total .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        01/06/2021